NEWS Exhibit 99 For Release: February 12, 2010 Investor Contact: Tim Thorp 218-723-3953 tthorp@allete.com ALLETE reports 2009 earnings Results in line with previously-stated guidance ALLETE, Inc. (NYSE: ALE) today reported 2009 earnings of $1.89 per share, compared with 2008 earnings of $2.82 per share. Net income was $61 million on operating revenue of $759.1 million in 2009, versus net income of $82.5 million and operating revenue of $801 million in 2008. ALLETE’s 2009 financial results reflected a $4.9 million, or 15 cent per share, after-tax charge for the 2008 portion of electric customer refunds from a prior rate case. Excluding that charge, ALLETE’s 2009 earnings were $2.04 per share. “The financial picture for ALLETE in 2009 was negatively impacted by the economic downturn and by regulatory outcomes that were less than favorable to us,” said Don Shippar, ALLETE's Chairman and Chief Executive Officer. Regulated Operations recorded net income of $65.9 million during the year, $2 million less than in 2008.
